Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/551,216 filed on 12/15/2021.  Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the outer circumferential end” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the external teeth side” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the cylinder section side” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the inclination start part” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Takizawa et al. (Pub. No. US 2019/0277383).
Takizawa et al. teach a gear device comprising:
an internal gear (2);
an external gear (3) having flexibility and configured to partially mesh with the internal gear and rotate around a rotation axis (1a) relatively to the internal gear; and
a wave generator (4) configured to come into contact with an inner circumferential surface of the external gear and move a meshing position of the internal gear and the external gear in a circumferential direction around the rotation axis, wherein
the external gear (3) includes a cylinder section (10) including external teeth (5), a diaphragm (20) extending to a radial direction outer side of the cylinder section on an opposite side of the external teeth, and an annular boss section (30) coupled to an outer circumferential end side of the diaphragm (20),
thickness of the diaphragm (20) gradually decreases from an outer circumferential end (the boss end) toward a center portion in the radial direction of the diaphragm (20)
(note the thickness B is smaller than the thickness C), and
in a natural state, a part where a first surface (59) on an external teeth side of the diaphragm starts to incline with respect to a surface (58) perpendicular to the rotation axis (1a) is present further on a cylinder section side in the radial direction than an inner circumferential surface (61) of the boss section.
As to claim 4, wherein the boss section (30) projects to a second surface side (58) of the diaphragm on an opposite side of the first surface (59) of the diaphragm (20).
As to claim 5, wherein the first surface (59) is bent and inclined.
As to claim 6, wherein the second surface (58) extends along the surface perpendicular to the rotation axis (1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (Pub. No. US 2019/0277383).
Takizawa et al. show a distance (21) between the inner circumferential surface of the boss section and an inclination start part in the radial direction and a minimum thickness (B) of the diaphragm (20). 
Takizawa et al. do not specify a ratio of the distance (21) to the minimum thickness (B) is 0.625 or more and 35.7 or less, or more preferably 1.88 or more and 14.3 or less.
	It would have been an obvious matter of design choice to make the gear device of Takizawa et al. such that a ratio of the distance (21) to the minimum thickness (B) is 0.625 or more and 35.7 or less, or more preferably 1.88 or more and 14.3 or less, since such a modification would have involved a mere change in the size or dimension of a component.  A change in size or dimension is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (Pub. No. US 2019/0277383).
Takizawa et al. teach the gear device as set forth in claim 1 above.  Takizawa et al. do not specify the use of the gear device for a robot.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gear device of Takizawa et al. for a robot since this is old and well known in the art. Note that the modification/combination of the robot and the gear device should have a robot including a first member; a second member configured to turn with respect to the first member; the gear device to transmit a driving force for turning the second member relatively to the first member; and a driving source to output the driving force to the gear device.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658